Exhibit 10.24

 

Notice of Grant of Stock Options &
Signature Page to the Option Agreement

 

SITEL Corporation

ID:  47-0684333

111 South Calvert Street, Suite 1900

Baltimore, Maryland  21202

(410) 246-1505

 

 

Option Number:       

 

Plan:

 

ID:

 

Class:

 

You have been granted an option pursuant to the Amended and Restated SITEL
Corporation 1995 Employee Stock Option Plan (the “Plan”).

 

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

Optionee:

 

Number of Option Shares:

 

Grant Date:

January 18, 1999

Option Exercise Price:

4.78125

Latest Expiration Date:

January 18, 2009

 

The date or dates on which the option becomes exercisable is governed by
Section 3 of the Option Agreement, subject to additional terms and conditions
set forth in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

 

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement.

 

 

 

 

 

SITEL Corporation

Date

 

 

 

 

 

 

 

[Optionee]

Date

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

 

AMENDED AND RESTATED
SITEL CORPORATION 1995 EMPLOYEE
STOCK OPTION PLAN

 

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the Amended and Restated SITEL
Corporation 1995 Employee Stock Option Plan (“Plan”).

 

1.                                       Grant of Option.  The Company hereby
grants to Optionee the option (“Option”) to purchase, up to and including in the
aggregate, that number of shares of voting common stock of the Company, with a
par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

 

2.                                       Option Exercise Price.  The Option
Exercise Price represents the Fair Market Value of a share of the Stock on the
Grant Date as determined in accordance with the Plan.

 

3.                                       When Option Is Exercisable.  This
Option shall become exercisable in five (5) installments.  Each such installment
shall permit the purchase of twenty percent (20%) of the Number of Option
Shares.  The first installment shall become exercisable on the first year
anniversary of the Grant Date and succeeding installments shall become
exercisable on the second, third, fourth and fifth year anniversaries,
respectively, of the Grant Date.  Once an Option installment becomes
exercisable, it shall remain exercisable until expiration, cancellation, or
termination of this Option.  This Option may not be exercised after the Latest
Expiration Date and may be exercised during its term only in accordance with the
other provisions of this Option Agreement and the terms of the Plan.

 

4.                                       Special Provisions Concerning
Termination.  If this Option is then in effect, it shall terminate earlier than
the Latest Expiration Date described in Section 3, upon the events described
below:

 

(a)                                  Termination of Employment For Cause.  If
the employment of Optionee with the Company or any Subsidiary is terminated by
the Company or Optionee For Cause as determined by the Committee, this Option
shall terminate immediately upon such termination of employment.

 

(b)                                 Termination of Employment Because of Death. 
If Optionee dies while employed by the Company or any Subsidiary, or within
three (3) months after the termination of employment of Optionee with the
Company other than For Cause, then the

 

2

--------------------------------------------------------------------------------


 

following provisions shall apply.  Any portion of this Option which has not
become exercisable under Section 3 as of the date of such termination of
employment shall terminate immediately upon such termination of employment.  Any
portion of this Option which has become exercisable under Section 3 as of the
date of such termination of employment shall remain exercisable until the one
year anniversary of the date of such termination of employment (but in any event
no later than the Latest Expiration Date), at which time it shall terminate. 
Any such exercise of the Option following Optionee’s death shall be made only by
the deceased Optionee’s executor or administrator or other duly appointed
representative reasonably acceptable to the Committee, unless the deceased
Optionee’s Will specifically devises such Option, in which case such exercise
shall be made only by the beneficiary of such specific devise.  If a deceased
Optionee’s personal representative or the beneficiary of a specific devise under
such deceased Optionee’s Will is entitled to exercise any Option pursuant to the
preceding sentence, then such representative or beneficiary shall be bound by
all of the terms and provisions of the Plan and the applicable Option Agreement
which would have applied to the deceased Optionee.

 

(c)                                  Termination of Employment Other Than For
Cause or Because of Death.  If Optionee’s employment with the Company or any
Subsidiary terminates for any reason other than death or termination by Company
For Cause, then the following provisions shall apply:  Any portion of this
Option which has not become exercisable under Section 3 as of the date of such
termination of employment shall terminate immediately upon such termination of
employment.  Any portion of this Option which has become exercisable under
Section 3 as of the date of such termination of employment shall remain
exercisable until the three-month anniversary of the date of such termination of
employment (but in any event no later than the Latest Expiration Date), at which
time it shall terminate.

 

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee in its discretion may determine whether any leave of
absence constitutes a termination of employment for purposes of the Plan and the
impact, if any, of such leave of absence on Options theretofore granted under
the Plan.  The Committee shall have the right to determine whether the
termination of employment of Optionee is a dismissal For Cause and the date of
termination in such case, which date the Committee may retroactively deem to be
the date of the event that constitutes cause for dismissal.  Such determination
of the Committee shall be final, binding, and conclusive.

 

5.                                       Manner of Exercise.  As to any portion
or all of this Option which is then exercisable, this Option shall be exercised
by Optionee delivering all of the following to the Company prior to the
expiration, cancellation or termination of this Option:  (a) a written notice of
exercise duly signed by Optionee, in the form attached to this Option Agreement
as Exhibit A; (b) a certified or cashier’s check (or other form of payment which
is satisfactory to the Company in its sole discretion) representing full payment
of the Option Exercise Price for the shares of Stock being purchased; (c) a
Voting Agreement duly signed by Optionee, in the form attached to this Option

 

3

--------------------------------------------------------------------------------


 

Agreement as Exhibit B, if Optionee has not previously executed and delivered to
the Company a Voting Agreement covering the shares of Stock issued or issuable
pursuant to this Option; and (d) an Irrevocable Proxy duly signed by Optionee,
in the form attached to the Voting Agreement, if Optionee has not previously
executed and delivered to the Company an Irrevocable Proxy covering the shares
of Stock issued or issuable pursuant to this Option.  Optionee acknowledges that
before any shares will be delivered to Optionee pursuant to exercise of this
Option, provision must be made for the satisfaction of all requirements, if any,
for withholding taxes, either by the Optionee paying to the Company the amount
of withholding taxes or, if the Company consents, by withholding from the shares
issued to Optionee the number of shares having a value equal to the withholding
taxes due.

 

6.                                       Non-Transferability.  This Option may
not be transferred in any manner otherwise than by Will or the laws of descent
and distribution, and may be exercised during the lifetime of the Optionee only
by the Optionee or his or her legal representative.  The terms of this Option
Agreement shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Optionee.

 

7.                                       Subject to Plan.  Optionee acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof.  Optionee accepts this Option subject to all the
terms and provisions of the Plan.  Optionee agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Compensation
Committee upon any questions arising under the Plan or this Option Agreement.

 

8.                                       No Rights as Shareholder.  Optionee
shall have no rights as a shareholder in respect of shares of Stock as to which
this Option shall not have been duly exercised and all payments and other
deliveries therefor made as provided in Section 5 and shall have no rights with
respect to such shares of Stock which are not expressly conferred by the Plan.

 

9.                                       No Right to Continued Retention as
Employee.  Nothing in this Option Agreement shall confer or be deemed to confer
upon Optionee the right to continue in the employ of the Company or affect the
right of the Company to terminate the employment of Optionee with or without
cause.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Nebraska, without
reference to the conflict of laws principles of such State.

 

11.                                 Venue.  With respect to any claim arising
out of this Option, Optionee hereby (a) irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nebraska and the United States
District Court located in the City of Omaha, Nebraska; (b) irrevocably waives
any objection which Optionee may have at any time to the venue of any suit,
action or proceeding arising out of or relating to this Option Agreement brought
in any such court and irrevocably waives any claim that such suit, action or
proceeding is brought in an inconvenient forum; and (c) irrevocably waives the
right to object, with respect to such claim, suit, action or proceeding brought

 

4

--------------------------------------------------------------------------------


 

in any such court, that such court does not have jurisdiction over Optionee.

 

12.                                 Waiver.  Nothing in the Plan or in the
Optionee’s contract of employment shall be construed as giving to Optionee a
right to be designated for participation in the Plan or to receive, or be
considered for, an option under the Plan.  Neither an option nor the shares to
which it relates shall be pensionable for any purpose.  The rights and
obligations of Optionee under the terms or conditions of his office or
employment shall not be affected by Optionee’s participation in the Plan or any
right Optionee may have to participate in the Plan.  An Optionee who
participates in the Plan waives all and any rights to compensation or damages in
consequence of the termination of Optionee’s office or employment with any SITEL
group company for any reason whatsoever insofar as those rights arise, or may
arise, from Optionee ceasing to have rights under, or be entitled to exercise
this Option or any other option under, the Plan as a result of such termination
or from the loss or diminution in value of such rights or entitlement.  If
necessary, Optionee’s terms of employment shall be varied accordingly.

 

[End of document]

 

5

--------------------------------------------------------------------------------

 